PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHERYL S. CONNER,
Plaintiff-Appellant,

v.
                                                                   No. 98-2055
SCHRADER-BRIDGEPORT
INTERNATIONAL, INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CA-96-38-D)

Argued: January 25, 2000

Decided: September 13, 2000

Before MOTZ and KING, Circuit Judges, and
John T. COPENHAVER, Jr., United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Reversed and remanded by published opinion. Judge King wrote the
opinion, in which Judge Motz and Judge Copenhaver joined.

_________________________________________________________________

COUNSEL

ARGUED: Barbara Rubin Hudson, Evanston, Illinois, for Appellant.
Arthur Bruce Sternberg, PEDERSEN & HOUPT, Chicago, Illinois,
for Appellee.

_________________________________________________________________
OPINION

KING, Circuit Judge:

Cheryl Conner appeals the district court's adverse judgment on her
Title VII hostile work environment claim. The lower court vacated a
jury verdict in favor of Ms. Conner and granted judgment as a matter
of law and a conditional new trial to her former employer, Schrader-
Bridgeport International ("SBI"). We now reverse the district court's
judgment and remand for reinstatement of the jury's verdict.

I.

Ms. Conner originally raised three claims against SBI in her civil
action filed on July 1, 1996 in the Western District of Virginia. She
claimed SBI: (1) discharged her on account of her gender, in violation
of Title VII, 42 U.S.C. § 2000e et seq. ; (2) subjected her to a hostile
work environment, also in violation of Title VII; 1 and (3) willfully
violated the Equal Pay Act, 29 U.S.C. § 255(a). Prior to trial, the dis-
trict court dismissed the claim of discriminatory discharge. After a
five-day trial in late November and early December 1997, the jury
found in Ms. Conner's favor on both the hostile work environment
and equal pay claims. On her hostile environment claim, the jury
awarded Ms. Conner $20,000 in compensatory damages and granted
punitive damages against SBI in the sum of $500,000. On the Equal
Pay Act claim, the jury found the employer's violation "willful," and
it awarded Ms. Conner $1,700 in compensatory damages. Upon con-
sidering post-trial motions, the district court, on April 30, 1998,
entered judgment on the jury's verdict against SBI for $1,700 on the
equal pay claim, plus an additional $1,700 in liquidated damages for
willfulness. The district court, however, granted SBI's motion for
judgment as a matter of law on the hostile work environment claim,
and it awarded SBI a conditional new trial pursuant to Rule 50 of the
Federal Rules of Civil Procedure. The district court alternatively
granted a reduction in damages and a remittitur of an unspecified
_________________________________________________________________
1 A "hostile work environment" is also often referred to as an "abusive
work environment." See, e.g., Meritor Savings Bank, FSB v. Vinson, 477
U.S. 57, 66 (1986).

                    2
amount, unless Ms. Conner elects a new trial. Ms. Conner appeals the
judgment in favor of SBI on the hostile work environment claim.

II.

A.

When reviewing a district court's entry of judgment as a matter of
law, we must view the facts in the light most favorable to the non-
moving party. See, e.g., Brown v. CSX Transp., Inc., 18 F.3d 245, 248
(4th Cir. 1994). We accordingly recite the facts presented in support
of Ms. Conner's hostile environment claim in that light.

B.

SBI manufactures high-performance valving for automotive sys-
tems, and it includes Ford, General Motors, Toyota, and Honda
among its customers. SBI's corporate headquarters is in Illinois, and
it has several manufacturing plants in the United States (Virginia,
North Carolina, California, New York, and Oklahoma) as well as in
Ireland, Italy, India, Brazil, and Mexico. Its annual gross sales from
1993 to 1995 were about $75 million, with sales to approximately six
thousand customers worldwide.

Ms. Conner began work in 1984 as a temporary unskilled factory
worker at the manufacturing plant in SBI's Piedmont Manufacturing
Division in Altavista, Virginia. By 1992, she was working as a perma-
nent employee in SBI's "cap and core room," assembling the stems
on car and truck tires. J.A. 93.

In 1993, SBI moved a production process to its Altavista plant that
used complex specialty equipment -- Acme-Gridley multi-spindle
machines.2 SBI created its Department 710 for this new production
_________________________________________________________________
2 The record establishes that each Acme-Gridley machine was approxi-
mately 20 feet in length. Machine operators fed metal bars twelve to
fourteen feet long and weighing as much as 70 pounds into the machine.
After the machine processed the metal bars into parts, the finished parts
dropped from the machine into a pan; the Acme-Gridley machine opera-

                    3
work at Altavista, and it advertised for skilled machine operators.
After Ms. Conner passed an initial screening examination, she was
permitted to enroll in a special training class for such operators at a
local community college. Upon completing the class, Ms. Conner and
twenty others took a mandatory hands-on examination. This examina-
tion tested each student's ability to diagnose and correct malfunction-
ing machines within a limited time period. Ms. Conner and one of her
co-workers tied for the highest score on this exam.

In support of her claim of a hostile work environment with respect
to women, Ms. Conner presented evidence of the following categories
of conduct by her supervisors and other authorized personnel: (1) dis-
parate, lesser training; (2) unauthorized disciplinary action against
her; (3) extra burden in her job assignments; (4) disparate floor mop-
ping duty; (5) verbal disparagement; (6) forced display of bloody
pants; (7) failure to investigate her disparate treatment allegations; (8)
lower pay rate; (9) timing her breaks with a stopwatch; and (10) ter-
mination threat as a response to her discrimination complaint.

1. Disparate, Lesser Training of Ms. Conner

In May 1993, SBI hired Ms. Conner and a number of men (who
had also completed the community college course) for the position of
"craftsman (skilled)" to operate the multi-spindle machines in Depart-
ment 710. J.A. 1002. Men who did not have prior experience operat-
ing the Acme-Gridley machines were first temporarily placed in
SBI's Department 767, where they received an additional six months
of one-on-one, hands-on training, and were taught how to properly
load metal bars into the machines. These men were then transferred
to Department 710, where they began operating the machines. Like
these men, Ms. Conner had no prior experience operating the Acme-
_________________________________________________________________

tor then carried the full pan of oil-covered parts to a degreaser. Full pans
of parts weighed up to 100 pounds.

The atmosphere around these machines was dense with the oil required
to run them smoothly. Machine operators regularly were required to sub-
merge their arms in oil; vaporized oil from the machine would fall and
settle, covering the machine operators' clothes, hair, and skin, as well as
the floor around the machine.

                     4
Gridley machines, other than the training acquired in the community
college class. SBI, however, did not place Ms. Conner into Depart-
ment 767, but placed her directly into Department 710. Thus, she did
not receive the additional six months of training provided to the male
machine operators initially placed in Department 767.3

George Schaefer, SBI's foreman and supervisor in Department
710, was responsible for pay raises, promotions, discipline, and termi-
nations within the Department. On numerous occasions during the
period when Ms. Conner was employed in Department 710, Schaefer
stated explicitly that, in his view, women did not belong in the work-
place at all. However, Schaefer testified at trial that he believed Ms.
Conner had "excellent mechanical ability," and estimated that of the
ten persons SBI hired from the community college training program,
Ms. Conner was "probably number three from the top." J.A. 677.

In May 1993, Ms. Conner was assigned to work on the second shift
_________________________________________________________________
3 When SBI hired additional machine operators in 1994, the men hired
were again initially assigned to Department 767 for several months
before being transferred into Department 710. As with Ms. Conner's
placement in the previous year, SBI also placed Debra Rorer, another
female hired into Department 710, directly into that Department without
interim training in Department 767. In fact, the supervisor, George
Schaefer, did not allow Ms. Rorer to operate Acme-Gridley machines for
six months after she was hired as a machine operator in August 1994.

When Ms. Rorer complained, Schaefer attempted to transfer her to a
different department where women performed assembly work. However,
Ms. Rorer insisted that she should be trained to operate the Acme-
Gridley machines, and the personnel manager, Mr. Keller, intervened on
her behalf. Keller required Schaefer to permit Ms. Rorer to continue to
work in Department 710, as she had been hired to do. Ms. Rorer was
then assigned to operate the Acme-Gridley machines, and she worked on
the same shift as Ms. Conner prior to Ms. Conner's termination.

A third female operator hired in Department 710, Stacey Haskins, also
received no training. Schaefer showed Ms. Haskins how to turn on her
machine and told her that the next day she would run the machine by her-
self. Hence, the men who worked in Department 710 received additional
training that was not provided to any of the women who performed the
same work.

                    5
(3:30 p.m. to 2:00 a.m., including mandatory overtime) in Department
710. J.A. 188. However, an auto accident the following month hospi-
talized her and caused an eight-week medically excused work
absence. Upon her return, she did not receive the regular training in
machine operations that the men hired with her were receiving. For
example, when a machine malfunctioned, supervisor Bruce Boyd
would explain and demonstrate to the male operators how to fix the
machine, and he permitted the male machine operators to assist him.
If Ms. Conner's machine malfunctioned, however, Boyd simply fixed
it without showing or explaining what he did, "rolled his eyes" at her,
and refused Ms. Conner's requests to participate and to learn how to
fix the machines.4 J.A. 104. Ms. Conner specifically asked Mr. Schae-
fer to see that she was provided with comparable training. However,
he dismissed her request by responding that she had a high rate of
absenteeism. J.A. 660. Mr. Schaefer took no action to improve Ms.
Conner's training in machine operating techniques.

Boyd also instructed the male machine operators, on an ad hoc
basis, on special procedures essential to operation of the Acme-
Gridley machines. For example, some machines processed round
metal bars, whereas others processed hexagonal bars. The round bars
would fall into place when the machine operators beat them in to the
machines. In contrast, beating on the hexagonal bars achieved noth-
ing, as those bars had to be turned gently by hand until they slipped
into place. Significantly, Ms. Conner received absolutely no instruc-
tion or assistance on how to load the hexagonal bars. When she tried
to beat them into place, Boyd and Schaefer mocked her and laughed
at her failure. In fact, they also encouraged other male employees to
laugh at her.5 At home at night, Ms. Conner cried and soaked her blis-
tered hands, acquired from her attempts to force the hexagonal bars
into the machines. When she asked her brother, fellow employee Jay
_________________________________________________________________
4 Likewise, when co-worker Stacey Haskins's machine malfunctioned,
Boyd fixed it without showing her what he did. When Ms. Haskins asked
Boyd how he fixed the machine, he responded, "Never mind, just run it
now."
5 The men also laughed at Ms. Rorer in 1995 when she began working
on the Acme-Gridley machines, as she tried to beat hexagonal bars into
place before learning how to properly load them. Ms. Conner then taught
Ms. Rorer how to load the hexagonal bars.

                    6
Shelton, to show her how to load the hexagonal bars, he came to work
early on his own time and did so. Ms. Conner was thereafter able to
load the bars successfully.6

However, supervisor Boyd and Mr. Schaefer both accused Ms.
Conner of having her brother do her work for her, and they trans-
ferred her away from Mr. Shelton to work on the first shift (7:00 a.m.
to 3:00 p.m.). J.A. 109, 274. Even then, Mr. Shelton continued to
donate his personal time to training his sister in machine set-ups7 and
tool settings. Such set-ups and tool settings were difficult but neces-
sary skills for a machine operator, in order to prevent a machine mal-
function from disrupting production. When it became apparent to Ms.
Conner's supervisors that she was not relying on her brother to do her
work, and that she actually preferred working on the first shift, she
was transferred back to the second shift.

2. Unauthorized Disciplinary Action Against Ms. Conner

In the Fall of 1993, SBI granted Ms. Conner general permission to
leave work early when there were no tasks for her to perform, consis-
tent with its policy of permitting employees to volunteer to leave
when there was a lack of work. Then, in November 1993, because
Ms. Conner had been leaving work early, Mr. Schaefer denied her a
regular pay increase to $9.08 per hour, instead assigning her a lower
$8.55 per hour pay rate.

Significantly, alterations in an employee's pay rate on the basis of
asserted attendance problems were not authorized by SBI's disciplin-
_________________________________________________________________
6 Mr. Shelton was also an Acme-Gridley machine operator on the sec-
ond shift and had received training in Department 767. He witnessed the
Department 710 employees making fun of Ms. Conner when she tried to
load the machines with hexagonal bars, and he observed that no one
would assist her.
7 When a machine operator changes a machine's settings in order for
the machine to produce a different part, the operator performs a "set-up."
This process involves changing the machine's tooling, and adjusting each
tool according to blueprint specifications. Machine operators who per-
formed set-ups were ranked at a higher grade, and thus received higher
pay rates.

                    7
ary policy. SBI's "Work and Safety Rules" provide only that an
employee who engages in prohibited practices (including repeated tar-
diness or absenteeism, and leaving work during scheduled work hours
without authorization) "shall be subject to discharge, suspension, or
a written or oral reprimand as appropriate." J.A. 973. Ms. Conner had
never been disciplined in her SBI employment for any reason during
the prior nine years. J.A. 115.

3. Extra Burden in Ms. Conner's Job Assignments

Because the Acme-Gridley machines were idiosyncratic-- each
required its own particular techniques in order for it to perform well
-- new machine operators were typically assigned to a specific
machine and first learned how to keep that particular machine operat-
ing. An inexperienced machine operator would then advance to learn-
ing machine set-up and unplanned tool-setting only after having
gained basic operating skills on a single machine. As a result of
single-machine training, the machine operator's efficiency and pro-
ductivity were greater. Contrary to this usual practice, however, Mr.
Schaefer repeatedly moved Ms. Conner from one machine to another.
This caused her to spend a much greater proportion of her time on
machine set-up and unplanned tool setting rather than on production,
as compared to her male co-workers. For the period from October
1994 through April 1995, Ms. Conner spent 139.3 hours on machine
set-up and unplanned tool setting.8 J.A. 993. By comparison, male
Acme-Gridley machine operators in Department 710 spent only 82.5,
48.3, 40.9, 15.5, 12.2, and 12.1 hours on these activities during the
same time period. Id.

Ms. Conner was also assigned to operate Acme-Gridley machines
that were producing dissimilar products and thus had dissimilar tool
settings. These assignments differed from those of male machine
operators, who operated machines that were producing similar prod-
ucts. Not unexpectedly, the machine operators that produced similar
products obtained greater efficiency and productivity, resulting from
the uniformity of their work and the ability to directly transfer knowl-
edge gained from one machine's functioning to other machines per-
_________________________________________________________________
8 Likewise, Ms. Haskins spent 131.3 hours on these tasks during the
same period.

                    8
forming the same tasks. Ms. Conner's disparate assignments
prevented her from obtaining an equivalent efficiency and productiv-
ity.

Male machine operators were also assigned to operate machines
that were located in a more convenient manner, side by side, again
promoting greater efficiency and productivity. By contrast, Ms. Con-
ner was assigned to operate machines that were physically separate
from one another, so that she would have to leave one machine unat-
tended if she had operating problems on a distant machine. Being
unable to simultaneously watch her machines had adverse practical
consequences. For example, when an Acme-Gridley machine broke a
drill bit and Ms. Conner could not see the machine from across the
factory, it "wiped out all the tooling before I could even know it --
know it wasn't producing work . . . it took probably three to four
hours to get it set back up and running."9 J.A. 135. Ms. Conner's
assignments to machines that were far apart from each other further
affected her efficiency and productivity. The extra complexity of Ms.
Conner's duties also caused her to experience heightened job-related
stress.

4. Disparate Floor Mopping Duty

If Ms. Conner asked for assistance, or if her machine malfunc-
tioned, Mr. Schaefer regularly stated to her, "You can mop the floor.
That's something you can do. You -- You should already know how
to mop the floor." J.A. 113. Even when her machine was functioning
properly, if a male operator's machine failed, Schaefer would reassign
the male operator to Ms. Conner's functioning machine and would
order Ms. Conner to mop the Department's entire floor, on both sides
of all the machines. On those occasions, Ms. Conner lost the credit
that she would have received for producing parts with her machine.

While Ms. Conner manually mopped the floor of the Altavista
plant using a large mop and a bucket for squeezing the mopped oil
and water into, her co-workers would shout at her,"Cheryl, mop the
floor. Mop the floor, Cheryl. At least you could do that." J.A. 138-39.
_________________________________________________________________
9 Mr. Schaefer also required one of the other female operators, Ms.
Rorer, to operate machines that were physically separated.

                    9
These events occurred regularly, approximately fifteen times per
month. On the other hand, male operators mopped the floors around
their own machines, but were not required to mop the entire floor
unless it was at the end of the day. In these instances they received
overtime pay for doing so, and unlike Ms. Conner (who was required
to use a hand mop and bucket), the male operators rode a cleaning
machine with a large "squeegee" on the bottom of it to mop the floor.10
J.A. 163.

Schaefer justified his decisions in this regard by stating to Ms.
Conner, "Why would I take a qualified machine operator and have
them mop the floor and you run a [multi-spindle] machine?" J.A. 293.
Conversely, the male machine operators were not ridiculed when they
performed mopping tasks. Ms. Conner's mopping assignments
resulted in her being less productive than the male operators and
caused her to suffer substantial stress.

5. Verbal Disparagement of Ms. Conner

When Ms. Conner became frustrated in dealing with a malfunction-
ing machine, Mr. Schaefer would ask her, within the hearing of other
employees, "Are you on the rag today? Didn't you get any last night?"
J.A. 134. This occurred approximately ten to twenty times per month.11
J.A. 239. By contrast, when male machine operator Noel Farrell
became angry due to balky machinery, he was neither ridiculed nor
disciplined when he left his shift early without permission, merely
announcing, "I'm leaving . . . I'm sick of this. I'm frustrated." Id.

Ms. Conner suffered from daily headaches and nausea resulting
from the humiliation she experienced at work. She was unable to take
_________________________________________________________________
10 Of significance, Mr. Schaefer also required the other female co-
workers, Ms. Rorer and Ms. Haskins, to mop the entire floor during their
regular work shifts, which prevented them from operating their machines
during that time. Ms. Rorer mopped the entire floor approximately three
times per week.
11 Schaefer also made similar derogatory remarks to Ms. Haskins, such
as "Are you on the rag?," on three occasions when she was not smiling
or in a good mood. J.A. 326-27. Ms. Haskins would cry later at home
from the degradation of Schaefer's remarks.

                   10
the medication prescribed for her symptoms, though, because its label
warned her not to work around heavy equipment while taking it. Ms.
Conner hated going to work because of the humiliation that she expe-
rienced there. However, because Ms. Conner was the sole support for
her young son, she was unable to resign, and she lived in constant fear
of losing her job at SBI.

6. Forced Display of Bloody Pants

In January 1994, Ms. Conner was briefly hospitalized due to uter-
ine hemorrhaging. She experienced several unexpected episodes of
uterine bleeding during the remainder of her employment at SBI, until
her May 1995 termination. If the bleeding was heavy, she became
faint, which was dangerous if she was near the active machinery. To
stop the bleeding, Ms. Conner had to remain immobile in bed for a
period of time. Approximately ten of these bleeding incidents
occurred at work, between January 1994 and May 1995.

Each time a hemorrhaging episode occurred at work, she wrapped
a rag around her waist to cover her bloodied pants, went to Schaefer's
office, and asked for permission to go home. Ms. Conner was acutely
embarrassed by the visible bloodstains on her pants. In such situa-
tions, Schaefer told Ms. Conner, "You show me that you're bleeding,
and I'll let you go." J.A. 137. Significantly, Schaefer never referred
Ms. Conner to SBI's on-site nurse for a medical verification of her
problem. Ms. Conner's co-workers could see her unwrap the rags
from her waist to display her bloodied pants to Schaefer in his open
office, which also had a large glass window facing the factory work
area.

7. Failure to Investigate Disparate Treatment Complaints

Beginning in January 1994, Ms. Conner complained on numerous
occasions to the plant's personnel manager, Mr. Keller, concerning
her improper treatment by Mr. Schaefer. SBI's "Anti-Harassment Pol-
icy" required investigation of employee complaints "thoroughly and
promptly to the fullest extent practicable." J.A. 1067. During 1994,
Ms. Conner spoke to Mr. Keller on three separate occasions about the
unreasonable differential treatment to which she was subjected by her
supervisors in the workplace. Indeed, she asked Mr. Keller to observe

                    11
her supervisors' treatment of the employees in Department 710 and
to investigate further.

Despite these complaints, Keller failed to either observe how Ms.
Conner was treated or review her daily labor activity sheets. These
activity sheets demonstrated that Ms. Conner spent far more time on
machine set-ups and unplanned tool settings than the male machine
operators. Instead, Keller simply spoke to Ms. Conner's supervisors,
Schaefer and Boyd, about her. Mr. Keller concluded from those con-
versations that Ms. Conner was not treated differently from other
employees. Although Keller had assured Ms. Conner that he would
contact her after investigating her complaints, he failed to follow
through.

8. Lower Pay Rate for Ms. Conner

In March 1994, Mr. Schaefer evaluated Ms. Conner's attendance
and production quantity as "satisfactory." According to Boyd, Ms.
Conner had no performance or aptitude problems in her job, and she
was among the top employees of the Altavista plant with respect to
her ability to keep the Acme-Gridley machines functioning. Mr. Kel-
ler agreed that there was never any problem with Ms. Conner's qual-
ity and quantity of production, her attitude, or her safety record at
work.

However, in March 1994, Ms. Conner was advised that she would
not receive a pay raise comparable to that received by male operators
who were less experienced and less skilled than she was, because of
her absences from work. She asked Mr. Schaefer to explain why she
was not classified in the set-up pay grade. To qualify for the higher
pay grade, a machine operator must have learned how to set up her
machine. Ms. Conner regularly performed set-ups for male machine
operators who could not perform their own set-ups, but the men
received the higher set-up pay rates. Indeed, she sometimes came into
the plant on Sunday (a regular day off) to perform set-ups for male
machine operators. Mr. Schaefer responded that she would do what
she was told to do -- without question -- or she could leave. During
the period from October 1994 through April 1995, SBI paid a number
of male machine operators -- who were hired after Ms. Conner --
$10.47 per hour to perform the skilled tasks of machine set-ups and

                    12
unplanned tool setting. These men performed these skilled tasks less
frequently than Ms. Conner did, but Ms. Conner was paid a rate of
only $9.44 per hour -- over a dollar per hour less than the male co-
workers.12

On September 9, 1994, Ms. Conner overslept her 7:00 a.m. starting
time, and at 7:25 a.m. she called the plant to inform them that she
would be at work as soon as possible. When she arrived, Mr. Keller
counseled her about her "intolerable" and"unacceptable" perfor-
mance, and he included a written warning to her, based on thirty-six
absences and eight tardies for the year. Of those absences, twenty
were medically excused accompanied by a doctor's note, and five
were vacation days.13 Later, in November 1994, Schaefer evaluated
_________________________________________________________________
12 Ms. Haskins and Ms. Rorer were also paid less than the male
machine operators who performed the same specialized work, and their
pay progression ceased shortly after their employment began. Ms.
Haskins achieved a pay rate of $8.53 per hour, and Ms. Rorer attained
an $8.08 per hour rate.

Ms. Conner advised her supervisor that her lower pay rate was unfair,
especially considering that a male co-worker, Noel Farrell, was regularly
tardy and left work early without permission, and that he did so without
being disciplined. Shortly afterwards, Farrell received a written warning
that documented two incidents of tardiness, and advised him that another
unexcused tardiness would result in a three-day suspension. (Farrell's
attendance record at the Altavista plant does not show either of the two
tardy arrivals referenced in his supervisor's written warning.)

When Ms. Conner missed two days of work in August 1994 due to an
unexpected death in her family, she was placed on suspension for two
days without pay because of an unexcused absence. She complained to
Mr. Schaefer that her suspension was unfair, in light of Farrell's regular
unexcused absences that were not disciplined. Five days later, Farrell
was suspended for one day without pay when he arrived two hours late
without an excuse.
13 At trial, Schaefer incorrectly characterized Ms. Conner's attendance
record as "by far the worst" and "still probably one to two times greater
than the next person in the [D]epartment," even excluding her medically
necessary absences.

Ms. Conner had 36 unexcused absences during her SBI employment.
In comparison, male operators Richard Harvey and Jay Shelton had 36

                    13
Ms. Conner's attendance and production quantity as"satisfactory,"
the same as on her previous evaluations, and noted that her "atten-
dance and attitude . . . has much improved." J.A. 979.

9. Timing Ms. Conner's Breaks with A Stopwatch

In late 1994, Mr. Boyd followed Ms. Conner about the plant with
a stopwatch, timing her while she was in the ladies room and when
she was on breaks. He engaged in timing Ms. Conner's breaks for
approximately a month and a half. By contrast, Boyd did not time
male machine operators.

On January 3, 1995, Mr. Schaefer evaluated Ms. Conner's perfor-
mance as "barely meets requirements" for production quantity and
stated that she was "slightly neglectful" in attendance. He concluded
that Ms. Conner needed to improve her "attendance, production and
performance." However, there was no consideration given to the dis-
proportionate amount of time that Ms. Conner had been assigned to
machine set-ups and unplanned tool setting, or the time that she spent
mopping the Department's entire floor area.

Then, in early January 1995, SBI disciplined Ms. Conner for
returning eight minutes late from a timed break that began when she
entered the ladies room to wash off machine oil. 14 In contrast, breaks
_________________________________________________________________
and 44 absences, respectively, for the same time period (May 1993
through May 1995). Shelton was never disciplined based on his
absences, and according to the plant manager, Martin Giudice, Shelton's
absences were about average, not excessive. Similarly, SBI's records
show that Noel Farrell had 27 absences and 28 tardies from December
1993 (when he began working at the plant) to May 1995. See supra note
12 (SBI's records overstated Farrell's actual work attendance).
14 In comparison, Mr. Schaefer failed to discipline male machine opera-
tor Richard Harvey when, on January 13, 1995, Harvey pulled out his
knife and started to sharpen it while Mr. Schaefer spoke to him about
inappropriate actions the previous day -- when Harvey threw a knocker
rod at work that could have injured others, and when he purposely broke
a machinery part. In response to Harvey's knife-sharpening activity,
Schaefer told Harvey that he was scaring Schaefer. According to Schae-
fer, "it was clear he was trying to intimidate me."

                    14
by the male machine operators did not begin until after they had com-
pleted cleaning machine oil off of themselves and had exited the rest-
room. Male machine operators also frequently extended their breaks
for an extra ten minutes, without any reprimands for doing so. In fact,
Ms. Conner often operated the machines of her co-workers during the
time that they overstayed their breaks.

10. Termination Threat as Response to Discrimination Complaint

On January 18, 1995, Ms. Conner requested a meeting with the
Piedmont Manufacturing Division's president and plant manager,
Martin Giudice, concerning differences between the employment con-
ditions for her and those of her male co-workers. Mr. Giudice pre-
pared for the meeting by reviewing Ms. Conner's record; he decided
that in the meeting, he would express to her his disapproval of her
attendance record.

This meeting took place on January 23, 1995, with Ms. Conner,
Mr. Giudice, and Mr. Keller in attendance. According to Ms. Conner,
during the meeting Mr. Giudice dismissed her complaints by directing
her to do what her supervisor told her to do, and further directing her
not to worry about what male machine operators in the Department
were doing. Ms. Conner responded that, in her view, Giudice's
response constituted sexual discrimination. Giudice then slammed his
fist down on his desk, stood up, and screamed at her that "if this ever
comes out of your mouth again, you will be fired right here on the
spot right now." J.A. 155. Ms. Conner sat mute and crying for the
remainder of the meeting, and then exited. Stacey Haskins, who hap-
pened to be in the hallway outside Giudice's office at the time, saw
that Ms. Conner was upset and crying as she left the meeting.

At trial, SBI presented evidence that Mr. Keller wrote a memoran-
dum describing the January 1995 meeting, which vaguely character-
ized Ms. Conner as having complained of unfairly being selected by
her supervisors for monitoring and discipline. Significantly, this
memorandum did not note any response to Ms. Conner's complaint.
Keller's memorandum states that Mr. Giudice informed Ms. Conner
that her attendance was "unacceptable," and that if she failed to
change her behavior her employment would be terminated. Keller
failed to record any mention of sexual discrimination. Both Giudice

                    15
and Keller signed the memorandum, which was placed in Ms. Con-
ner's employment record. Ms. Conner was not informed of the memo-
randum's existence and did not review it at any time while she was
employed at SBI.15

C.

On May 30, 1995, SBI terminated Ms. Conner's employment, stat-
ing that her excessive absences were its reason. Mr. Keller testified
that he calculated that approximately 34% of Ms. Conner's 1994
absences occurred on a Monday, and that in his experience, such a
higher than usual absence rate is often associated more with weekend
activities rather than illness. Keller had not, however, performed the
same calculation for any other machine operators, and when he did
so at trial, he acknowledged that male operators Harvey and Shelton
had approximately 59% and 82% of their absences, respectively, on
work days associated with weekends. See also supra note 13.

III.

A.

We review de novo a district court's grant of judgment as a matter
of law. See Brown, 18 F.3d at 248. A motion for judgment as a matter
of law after a verdict is returned is properly granted only if "there is
no legally sufficient evidentiary basis for a reasonable jury to find for
that party with respect to that issue." Fed. R. Civ. P. 50. We view the
evidence in the light most favorable to the non-moving party to deter-
mine "whether a reasonable trier of fact could draw only one conclu-
sion from the evidence." Brown, 18 F.3d at 248 (citation omitted); see
also Lowery v. Circuit City Stores, Inc., 206 F.3d 431, 437 (4th Cir.
2000). If, giving the non-movant the benefit of every legitimate infer-
ence in her favor, there was evidence upon which the jury could rea-
sonably return a verdict for her, we must reverse the judgment below.
_________________________________________________________________
15 Four days after Ms. Conner's meeting with Giudice, on January 27,
1995, Mr. Giudice called Ms. Haskins into his office. He asked her if she
had been sexually harassed during her employment, and he emphasized
that he had an open-door policy to talk with employees on any issue
whatsoever.

                    16
See Mays v. Pioneer Lumber Corp., 502 F.2d 106, 107 (4th Cir.
1974).

A sexual harassment claim due to a hostile or abusive work envi-
ronment requires proof of: (1) unwelcome conduct; (2) that is based
on the plaintiff's sex; (3) which is sufficiently severe or pervasive to
alter the plaintiff's conditions of employment and to create an abusive
work environment; and (4) which is imputable to the employer. See
Spicer v. Commonwealth of Va. Dep't of Corrections , 66 F.3d 705,
709-10 (4th Cir. 1995) (en banc) (citing Harris v. Forklift Sys., Inc.,
510 U.S. 17 (1993)).

The parties do not dispute the first and fourth prongs, i.e., that Ms.
Conner experienced unwelcome conduct that was imputable to the
employer through the actions of Mr. Schaefer and Mr. Giudice. As to
the second prong, that such conduct was based on Ms. Conner's gen-
der, we agree with the district court's rejection of SBI's argument that
Ms. Conner's sexual harassment claim must fail because she did not
establish conduct of a "sexual nature."16 On appeal, SBI does not dis-
pute the district court's ruling on this issue.

The issue here therefore relates only to the third prong of a hostile
environment claim. Under Harris, the Supreme Court determined that
"[t]he conduct in question must be judged by both an objective and
a subjective standard: [t]he conduct must be severe or pervasive
enough to create an environment that a reasonable person would find
hostile or abusive, and the victim must subjectively regard that envi-
ronment as abusive." Harris, 510 U.S. at 21-22.

Harris directs that we must look at all the circumstances to deter-
mine whether a work environment is hostile or abusive, including: (1)
_________________________________________________________________
16 Actionable discrimination includes conduct "because of" the victim's
gender, which is broader than conduct of a "sexual nature." See Oncale
v. Sundowner Offshore Serv., Inc., 523 U.S. 75, 79-81 (1998). The dis-
trict court correctly concluded that here, sufficient evidence supported a
finding that Ms. Conner's gender was the cause of complained-of con-
duct such as the comments, "Are you on the rag?" and "Didn't you get
any last night?" as well as the requirement that the female operators mop
the floor more frequently than the male operators.

                    17
the frequency of the discriminatory conduct; (2) its severity; (3)
whether it is physically threatening or humiliating, or a mere offen-
sive utterance; (4) whether the conduct unreasonably interfered with
the plaintiff's work performance; and (5) what psychological harm, if
any, resulted. See id. at 23; Smith v. First Union Nat'l Bank, 202 F.3d
234, 242 (4th Cir. 2000) (citing Harris, 510 U.S. at 23). Ms. Conner
asserts error in the district court's determination that no "actionable"
harassment occurred during the applicable period"[b]ecause none of
the conduct complained of by Conner rises to the level required to be
compensable under Title VII." J.A. 1098.

B.

In its post-trial decision, the district court identified nine separate
categories or types of conduct evidenced at trial. These categories are
as follows:

          (1) male employees mocked Ms. Conner when her
          machine malfunctioned;

          (2) her supervisor asked her, "Didn't you get any last
          night?" and "Are you on the rag?";

          (3) she and the other women were forced to mop the floor
          when their machines broke down and were told in a
          condescending manner that "at least [they] could mop
          the floor";

          (4) she was singled out for discipline relating to her
          absences;

          (5) Schaffer made her remove the rags that she used to
          cover her bloodstained pants;

          (6) she was timed with a stopwatch when she went to the
          bathroom;

          (7) she was assigned to machines at opposite ends of the
          factory, requiring her to run back and forth;

                    18
          (8) she was given less training than male machine opera-
          tors; and

          (9) in response to her complaints of unfair disparate treat-
          ment, Giudice threatened to fire her if she ever men-
          tioned the words "sexual harassment."

J.A. 1095-96. However, the district court erred when it analyzed these
categories of Ms. Conner's evidence in a disaggregated fashion, con-
trary to Harris's "totality of the circumstances" test. The court con-
cluded that the "only allegations that are even remotely close to
meeting the severe and pervasive threshold are the comments, `Are
you on the rag?' and `Didn't you get any last night?'" and the court
analyzed those comments independently of the "totality" of the situa-
tion. See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81-
82 (1998) ("The real social impact of workplace behavior often
depends on a constellation of surrounding circumstances, expecta-
tions, and relationships which are not fully captured by a simple reci-
tation of the words used or the physical acts performed."); Williams
v. General Motors Corp., 187 F.3d 553, 562-63 (6th Cir. 1999) (evi-
dence of sexually related remarks, foul language, and mean and ineq-
uitable treatment by co-workers gave rise to a jury question, because
impact of separate successive incidents may accumulate to create hos-
tile environment); Jackson v. Quanex Corp., 191 F.3d 647, 660 (6th
Cir. 1999) (citation omitted) (improper to consider each offensive
event in isolation, "as the very meaning of `environment' is `[t]he sur-
rounding conditions, influences or forces which influence or mod-
ify").

The district court characterized "[t]he mocking, the mopping, the
singling out for discipline, the timing with the stopwatch, the machine
assignments, the disparate training and the threats by Giudice" as
merely evidence "revealing the work environment to be `unpleasant
and sometimes cruel.'" It then dismissed each of these types of con-
duct as "at most bothersome incidents." J.A. 1097 (citation omitted).
In this regard, in addition to improperly disaggregating the incidents
from the whole, the district court adopted the view that these incidents
were not discriminatory, and thus erred by failing to draw all reason-
able inferences in favor of Ms. Conner. Cf. Reeves v. Sanderson
Plumbing Prod., Inc., No. 99-536, slip op. at 17 (U.S. June 12, 2000)

                    19
(court misapplied standard of review under Rule 50 by disregarding
evidence that supported plaintiff's prima facie case and undermined
the employer's nondiscriminatory explanation).

C.

As a preliminary matter, in its post-trial memorandum order grant-
ing judgment as a matter of law, the district court erred in determining
that certain evidence presented by Ms. Conner was"irrelevant and
prejudicial." We construe the court's post-trial determination to be a
reversal of its decision during trial that the evidence was admissible;
the district court is fully empowered to reverse its evidentiary rulings
post-trial and to reconsider that evidence's effect on the trial. See
Weisgram v. Marley Co., 120 S. Ct. 1011, 1015 (2000). However,
upon review, we must conclude that the district court properly admit-
ted the evidence during trial, and that its post-trial decision reversing
its prior evidentiary rulings was erroneous. General Elec. Co. v.
Joiner, 522 U.S. 136, 141-42 (1997) (abuse of discretion standard of
review for district court's evidentiary rulings).

1.

With respect to the comments the district court credited as poten-
tially severe or pervasive ("Are you on the rag?" and "Didn't you get
any last night?"), after the jury returned its verdict, the court found
that the evidence that Department 710 was an unpleasant place to
work was "irrelevant and prejudicial." J.A. 1103-04. The court con-
cluded that such comments were simply insufficient to constitute
harassment, in light of the "rugged environment" of physically
demanding work that usually caused the machine operators to be cov-
ered in oil. J.A. 1096. The court indicated that"[t]hose of us who
work in refined office jobs where socially imposed speech codes pre-
dominate must not lose sight of the fact that Title VII was not meant
to transform the rough into the sublime." Id. However, Ms. Conner
does not take issue with the physically demanding, rough, and oily
workplace (indeed, the evidence demonstrates that she performed the
demanding work well) -- instead, she alleges that she was not compa-
rably treated because of her gender.

We are unable to discern an "inhospitable environment" exception
to Title VII's mandate that employers may not discriminate based on

                     20
employees' gender as to the "terms, conditions, or privileges of
employment." See, e.g., Dothard v. Rawlinson, 433 U.S. 321, 334-35
(1977) (Title VII's bar to gender-based discrimination with respect to
female applicant for "contact" prison guard job in a maximum-
security male prison was not surmounted merely by"peculiarly inhos-
pitable [environment] for human beings of whatever sex" subject to
regular "violence and disorganization"); Williams, 187 F.3d at 564
("women working in the [male-dominated] trades do not deserve less
protection from the law than women working in a courthouse"), cf.
Smith v. Sheahan, 189 F.3d 529, 534 (7th Cir. 1999) (dismissing the
idea that a prevailing workplace culture can excuse discriminatory
actions, as "[t]here is no assumption-of-risk defense to charges of
work place discrimination") (citing Oncale , 523 U.S. at 81-82). The
objective prong of the Harris test instead requires the jury to assess
the events in the context of the workplace, as is appropriate.

Additionally, SBI simply does not assert that Department 710's
physical environment permits different treatment of its employees
based on their gender. See United States v. Gregory, 818 F.2d 1114,
1117-18 (4th Cir. 1987) (citation omitted) (employer has burden to
prove that gender-based distinction is "reasonably necessary to the
normal operation of that particular business"); see also Dothard, 433
U.S. at 334 (Title VII's bona fide occupational qualification exception
is "extremely narrow").

Whether Ms. Conner experienced unlawful discrimination -- even
in SBI's "rough" environment -- must be determined based on "the
simple test of whether the evidence shows `treatment of a person in
a manner which but for that person's sex would be different.'" City
of Los Angeles Dep't of Water and Power v. Manhart , 435 U.S. 702,
711 (1978). The jury must therefore evaluate the employer's treat-
ment of Ms. Conner in light of the work environment at the Altavista
plant, which was, as the district court found, "an unpleasant place to
work" where none of the employees were treated"tenderly." J.A.
1103. Cf. Reeves, slip op. at 16 (reasonable jury could find unlawful
discrimination even where supervisor also harassed other employees).
The factual development concerning SBI's work atmosphere was
therefore entirely appropriate and necessary, and was properly admit-
ted into evidence at trial by the district court. See Fed. R. Evid. 403.
It was, arguably, the most probative and relevant evidence with

                    21
respect to Ms. Conner's claim, and we are simply unpersuaded by the
district court's post-verdict view in this regard.

2.

Further, the district court found it "not surprising that Shaeffer [sic]
sought verification" of Ms. Conner's uterine hemorrhaging condition
by insisting that she display her bloodied pants to him rather than to
a nurse, in light of her poor attendance record. J.A. 1097. After the
jury returned its verdict against SBI, the district court also expressed
"serious concerns about the impact of the testimony relating to the
bloody pants incidents," based on its view that Ms. Conner's counsel
"chose to repeatedly elicit details" about this "irrelevant and prejudi-
cial evidence." J.A. 1103-04. However, we again disagree, conclude
that this evidence was highly relevant and probative, and find the dis-
trict court's post-verdict ruling to be erroneous.

First, the court admitted evidence of the uterine hemorrhaging and
SBI's conduct relating to it, and thus had assessed its probative value
during the jury trial. See infra § III.D. During trial, the district court
properly determined that this evidence's probative value was not sub-
stantially outweighed by a danger of unfair prejudice. See Fed. R.
Evid. 403. Because the evidence had been properly admitted and was
before the jury, counsel's argument in reliance on it was also entirely
proper.17

Second, the record simply fails to support the district court's
impression of any overemphasis of this evidence-- of approximately
1000 pages of transcript, Ms. Conner's testimony on the subject is
barely thirty lines. Likewise, Ms. Haskins's corroborating testimony
is fewer than fifteen lines. And, of thirty-seven pages of counsel's
closing argument, fewer than twenty-three lines refer to the subject.
Under these circumstances, we must conclude that there was no unfair
_________________________________________________________________
17 If there had been some basis to restrict the use of this evidence --
and none is evident -- the court was empowered to give limiting instruc-
tions to prevent the jury from drawing improper inferences from it. The
district court gave no such limiting instructions, consistent with its deter-
mination that the evidence was relevant and admissible.

                     22
prejudice to SBI resulting from references to this highly relevant evi-
dence relating to the bloody pants.

D.

In addition, the district court committed two distinct errors of law
by failing to apply the Harris test to determine whether the unwel-
come conduct was "severe or pervasive," and by failing to properly
assess the evidence in its totality. Application of the Harris test to this
evidentiary record, viewed in the totality of the circumstances, leads
us to conclude that sufficient evidence exists for the trier of fact to
find an actionable hostile work environment in the Altavista plant.
We review the Harris factors in turn:

1. Frequency of the Unwelcome Conduct

We find ample evidence before the jury to support a conclusion of
both frequent and unwelcome conduct. More specifically, the evi-
dence established:

          (a) Ms. Conner was required to mop the entire floor sev-
          eral times each week, while her supervisors led her co-
          workers in ridiculing, belittling, and mocking her. See
          supra § II.B.4. Unlike the male machine operators, she
          was not allowed time to clean the heavy layer of
          machine oil off of herself before her breaks began. See
          supra § II.B.9. She was followed and timed with a
          stopwatch during her breaks for approximately six
          weeks. Id.

          (b) On a regular basis, her work assignments were not
          comparable to those of the male operators, as demon-
          strated by the contrast between the number of hours
          Ms. Conner spent on the advanced tasks of unplanned
          tool setting and machine set-up, as compared to the
          male operators. See supra § II.B.3.

          (c) When the men learned the advanced tool setting and
          machine set-up skills, they were promoted to a higher

                     23
          pay grade, unlike Ms. Conner. See supra§ II.B.8.
          SBI's failure to pay Ms. Conner comparably affected
          her daily from November 1993 until her termination in
          May 1995, and was particularly egregious because: (i)
          she was one of the most capable employees in the
          Department (according to Boyd and Schaefer); and (ii)
          she even came to the plant on her non-work days to
          perform advanced tasks for men who were incapable of
          performing them and were themselves paid at the
          higher rate. Id.

          (d) Schaefer repeatedly and inappropriately asked Ms.
          Conner if she was "on the rag." See supra § II.B.5.

          (e) Schaefer repeatedly and inappropriately asked Ms.
          Conner if she "got any last night." See supra § II.B.5.

          (f) Approximately ten different times, Ms. Conner was
          not permitted to leave the factory floor until, each
          time, she showed her supervisor the blood from her
          uterine hemorrhaging. See supra § II.B.6.

The frequency and regularity of the unwelcome conduct estab-
lished by the evidence here is similar to that underlying our decision
in Amirmokri v. Baltimore Gas and Elec. Co., 60 F.3d 1126 (4th Cir.
1995). In Amirmokri, a supervisor and co-workers referred to the
plaintiff by derogatory nicknames almost daily, just as Schaefer often
used gender-based taunts to ridicule Ms. Conner. See Amirmokri, 60
F.3d at 1131. Like the plaintiff in Amirmokri , Ms. Conner experi-
enced frequent humiliation because she was given work assignments
that were more difficult than those of her co-workers. Id. The regular-
ity of the unwelcome conduct here is entirely different from the few,
scattered remarks that we determined were merely"offensive" in
Hartsell v. Duplex Products, Inc., 123 F.3d 766 (4th Cir. 1997) (not-
ing four instances of others' gender-based derogatory office commen-
tary). Further, unlike the plaintiff in Hartsell, who herself uttered
numerous vulgarities in the workplace, Ms. Conner was the regular
target of the unwelcome conduct rather than a willing participant in
such conduct. See Hartsell, 123 F.3d at 773. There was therefore

                    24
ample evidence before the jury establishing that Ms. Conner experi-
enced frequent and unwelcome gender-based hostile conduct.

2. Severity of the Unwelcome Conduct

The second Harris factor, the severity of the unwelcome conduct,
taken as a whole, is also firmly established on this evidentiary record.
For example:

          (a) Ms. Conner was denied the necessary training to per-
          form her job. See supra § II.B.1. She was thereafter
          inequitably assigned to perform more difficult tasks.
          See supra § II.B.3; see also Amirmokri , 60 F.3d at
          1131 (supervisor tried to embarrass plaintiff by giving
          him impossible tasks and by stating in front of his co-
          workers that plaintiff did not know what he was
          doing). She nonetheless performed skilled tasks, some-
          times assisting men who did not have those necessary
          skills, and she did so at a lower rate of pay. See supra
          § II.B.8. Also, she was selectively disciplined for her
          absences. See supra § II.B.2. When she sought remedy
          for these disparities, her concerns were repeatedly
          ignored by the responsible authorities. See supra
          § II.B.7; see also, e.g., Kimzey v. Wal-Mart Stores,
          Inc., 107 F.3d 568, 573 (8th Cir. 1997) (managers' fail-
          ure to respond to complaints added to hostile environ-
          ment).

          (b) Ms. Conner was required to expose her uterine blood
          to Mr. Schaefer, and to do so within view of her co-
          workers. See supra § II.B.6. This unnecessary and
          deeply invasive mandate is certainly "severe" by any
          definition. See, e.g., Forts v. Ward, 621 F.2d 1210,
          1214 n.5 (2d Cir. 1980) (noting that privacy justified
          the district court's order that prevented male prison
          guards from viewing female inmates during the early
          morning, when "one may find her night clothes and
          bedding visibly soiled from an unexpected menstrual
          flow [which she] wish[ed] to clean up"), cited with

                    25
         approval in Lee v. Downs, 641 F.2d 1117, 1119-20
         (4th Cir. 1981).

         (c) Schaefer publicly asked Ms. Conner if she was"on the
         rag," and in this manner, he dismissed the legitimacy
         of her frustrations by personal gender-based remarks.
         See supra § II.B.5. His remarks are unlike the general-
         ized and plaintiff-invited references to gender stereo-
         types in Hartsell. See Hartsell, 123 F.3d at 772 (office
         comments that females would "cry like a baby," and
         suggestions that women be a "mini van driving
         mommy," or "like a good wife" were not severe in a
         context where the plaintiff herself referenced mastur-
         bation and used profanity to refer to her supervisor).
         Schaefer's references to Ms. Conner's menstruation
         amplified the severity of his requirement that Ms. Con-
         ner actually expose her gynecological blood to him.

         (d) Schaefer publicly asked her "didn't she get any last
         night?," another personalized offensive utterance. See
         supra § II.B.5; see also, e.g. , Spicer, 66 F.3d at 707
         (abusive environment established by two days of a few
         co-workers' remarks such as "This is nipple check
         day," and "Which one is bigger?").

         (e) The regular mocking of Ms. Conner while she mopped
         the floor is also of consequence for our view of the
         totality of the circumstances. See supra§ II.B.4; see
         also Amirmokri, 60 F.3d at 1131 (supervisor and co-
         workers abused Iranian plaintiff almost daily by calling
         him a "camel jockey," "the local terrorist," and "the
         Emir of Waldorf").

The more serious incidents enumerated here were complemented
by numerous additional occurrences that, in isolation, may have
seemed less problematic, but which actually served to exacerbate the
severity of the situation. Reviewed and considered cumulatively, the
unwelcome conduct here was clearly of sufficient severity to support
the jury's verdict against SBI.

                    26
3. Nature of the Unwelcome Conduct

We next turn to the third Harris factor: whether the evidence dem-
onstrates unwelcome conduct that was physically threatening or
humiliating, or that instead merely constituted offensive utterances.
Some examples of such unwelcome conduct found in the evidentiary
record are the following:

          (a) Ms. Conner, one of the higher-performing machine
          operators at the plant, was paid less than male machine
          operators who did not possess equivalent skills, and
          who sought her assistance on their machines. See supra
          § II.B.8. This difference in compensation, unrelated to
          her job performance, was humiliating and offensive.

          (b) Ms. Conner experienced a single powerful incident of
          gender-based intimidation, when in her meeting with
          Giudice, he slammed his clenched fist on his desk and
          screamed that he would fire her on the spot if she ever
          mentioned sexual discrimination again. See supra
          § II.B.10; see also Smith, 202 F.3d at 242 (discrimina-
          tory intimidation, as well as ridicule and insult, can
          contribute to an alteration of the conditions of the vic-
          tim's employment to create an abusive working envi-
          ronment).

          (c) Schaefer's questions of "Are you on the rag?" and
          "Didn't you get any last night?" constitute, in context
          and by their frequency, personally humiliating public
          ridicule. See supra § II.B.5. Such gender-based ridicule
          was amplified by Schaefer's leadership in mocking
          Ms. Conner while she complied with his orders that
          she perform the stereotypically female task of mop-
          ping, which men in the same job class were not
          required to perform. See supra § II.B.4.

          (d) In order to obtain permission to leave the work floor
          in response to a medical and safety need, Ms. Conner
          repeatedly had to display her gynecological bleeding to
          Schaefer, who also frequently and quite publicly

                    27
          humiliated her by asking, "Are you on the rag?" See
          supra §§ II.B.5, II.B.6. While the district court rea-
          soned that "[t]here was no evidence that Schaefer made
          the plaintiff show her blood-stained pants for any rea-
          son other than to verify the presence of a medical prob-
          lem," this suggestion is logically flawed. First, because
          Schaefer flatly denied Ms. Conner's version of these
          incidents, there is no affirmative evidence of any medi-
          cal purpose underlying his disavowed conduct. Sec-
          ond, Schaefer's visual inspection could not provide
          any verification of a medical problem, because blood
          on a woman's pants can also indicate normal body func-
          tions.18 Cf. Dorland's Medical Dictionary 1013 (28th
          ed. 1994) (menstruation is a normal discharge of blood
          from the uterus). A senseless mandate from a supervi-
          sor that an employee expose symptoms of a deeply pri-
          vate reproductive system dysfunction is simply
          humiliating, especially when, as here, that mandated
          display must occur within eyesight of other employees.

We conclude that the unwelcome conduct established by this
record was sufficiently humiliating and physically threatening to sup-
port the jury's verdict.

4. Unreasonable Interference with Work Performance

The fourth Harris factor requires us to determine whether the evi-
dence shows that the frequent and unwelcome conduct unreasonably
interfered with Ms. Conner's work performance.

Under the evidence, SBI failed to provide the usual training to Ms.
_________________________________________________________________
18 The district court indicated that "[g]iven Conner's poor attendance
record, it is not surprising that Shaeffer [sic] sought verification of this
condition." We are unpersuaded by this argument, in light of Schaefer's
blanket denial of having engaged in the conduct, and in light of the
undisputed evidence that SBI's medical verification policy required
employees to provide a note from a health care professional. There sim-
ply was no evidence suggesting that SBI physically inspected its employ-
ees to verify their asserted medical needs.

                    28
Conner, see supra § II.B.1, by not initially assigning her to Depart-
ment 767 with the new male machine operators, and also by denying
her ad hoc lessons and practice on a day-to-day basis throughout her
employment. These omissions undermined her ability to perform
despite her excellent aptitude for the tasks. As a result, Ms. Conner
alone bore the responsibility for acquiring the necessary job skills,
unlike her counterparts, the male machine operators.

Ms. Conner's specific job assignments (unlike those of her male
counterparts), see supra §§ II.B.3, II.B.4, also interfered with her per-
formance -- she operated physically separated machines; those
machines produced dissimilar parts, which slowed her operation time
by precluding a rapid transfer of knowledge between machines. She
was often reassigned to tool setting and set-ups rather than permitted
to operate her machines as they were producing parts. She also regu-
larly had to mop the entire floor during the time that the men were
able to produce parts.

We therefore conclude that there was sufficient evidence for the
jury to find that the disparate and adverse treatment of Ms. Conner in
Department 710 unreasonably interfered with her work performance,
due to her gender, during the course of her SBI employment.

5. Psychological Harm

We must also consider, pursuant to Harris, whether there was evi-
dence, from the plaintiff's subjective perception of the hostile work
environment, i.e., that psychological harm resulted therefrom.

On this record, Ms. Conner experienced regular, profound humilia-
tion because of her gender, unlike the male machine operators. The
disparate duties assigned to her, and the failure to provide her with
needed training prior to the task assignments, placed her in a signifi-
cantly higher-stress workplace than experienced by the male machine
operators. She suffered pain from the blistered hands that resulted
from her efforts to force the hexagonal bars into the machines,
because her supervisors failed to show her how to properly load the
bars.

                     29
Ms. Conner suffered daily headaches and nausea from the humilia-
tion, and as a result, a doctor prescribed medication for her. The
workplace disparities caused her to have constant fear that she would
lose her job, adding even more stress. When she met with the plant
manager, Mr. Giudice, to inform him of these disparities, he screamed
at her and threatened to terminate her "on the spot," causing her to
immediately start crying. She cried throughout the rest of that meet-
ing. J.A. 155.

We find sufficient evidence before the jury to support Ms. Con-
ner's subjective perception of Department 710 as a hostile and abu-
sive environment towards women. The evidence supports the jury's
finding that this environment resulted in psychological harm to her.

6. Summary

Applying the Harris factors to this record, viewed in the totality of
the circumstances, there is ample support for the jury finding of
severe or pervasive conduct sufficient to constitute a hostile work
environment. Indeed, in our view, the conduct evidenced here is
extreme. Our conclusion is buttressed by the legal principle that
whether the harassment was sufficiently severe or pervasive to create
a hostile work environment is "quintessentially a question of fact" for
the jury, Smith, 202 F.3d at 243 (citing Beardsley v. Webb, 30 F.3d
524, 530 (4th Cir. 1994)), as is the issue of the plaintiff's credibility.
The fact that two female machine operators later hired into the
Department, Ms. Rorer and Ms. Haskins, experienced the same types
of unwelcome conduct is also highly supportive of the jury's determi-
nation of a gender-based hostile work environment. See Harris v. L
& L Wings, Inc., 132 F.3d 978, 981 (4th Cir. 1997) (identical course
of harassment experienced by two female employees indicated it was
not an isolated phenomenon); Stahl v. Sun Microsystems, Inc., 19
F.3d 533, 538 (10th Cir. 1994) (because critical inquiry in hostile
environment claim is the environment, sexual harassment incidents
directed at other employees can prove plaintiff's claim).

We accordingly conclude that there is sufficient evidence in this
record to support the jury's finding of a hostile work environment.19
_________________________________________________________________
19 SBI raises three additional arguments, as follows:

First, SBI contends that the harassment claim impermissibly exceeds

                     30
IV.

We review for abuse of discretion the district court's grant of a
conditional new trial. See Atlas Food Sys. and Serv., Inc. v. Crane
Nat'l Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). A new trial is
warranted when (1) the verdict is against the clear weight of the evi-
dence; (2) the verdict is based upon evidence which is false; or (3) the
verdict will result in a miscarriage of justice. Id. In considering a new
trial motion, the district court may weigh the evidence and consider
the credibility of the witnesses. Wyatt v. Interstate & Ocean Trans-
port Co., 623 F.2d 888, 891 (4th Cir. 1980).

A.

As explained previously, the district court erred when it failed to
apply the appropriate legal standard to evaluate whether the evidence
was sufficient to establish existence of a hostile work environment.
_________________________________________________________________
the scope of Ms. Conner's EEOC charge that alleged that she was "ha-
rassed and subjected to different terms and conditions of employment . . .
and in general was treated differently than the males." J.A. 1014. We
find that her claims in her judicial complaint are reasonably related to her
EEOC charge. See Smith, 202 F.3d at 246 (citation omitted).

Second, SBI asserts that Ms. Conner's sexual harassment claim is lim-
ited to the 180-day period preceding her EEOC claim because incidents
outside the statutory window are time-barred unless they can be related
to a continuing violation. SBI contends that no continuing violation
occurred. We agree with the district court's rejection of this argument,
as the continuing conduct was plainly evidenced during the relevant
period.

Third, SBI maintains that Ms. Conner failed to file her charge with the
appropriate state agency. Ms. Conner moved to supplement the record on
appeal with a copy of the EEOC's letter transmitting Ms. Conner's
charge to the Virginia Council on Human Rights ("VCHR") pursuant to
the agencies' worksharing agreement. We grant the motion and conclude
that Ms. Conner properly filed her charge with the VCHR. See Puryear
v. County of Roanoke, 214 F.3d 514, 522 (4th Cir. 2000); see also J.A.
278-79 (evidence of charge filed with EEOC and its issuance of right-to-
sue letter).

                     31
See supra § III.A. And a material legal error by definition constitutes
an abuse of discretion. See Koon v. United States, 518 U.S. 81, 100
(1996). We therefore must reverse the district court's grant of the con-
ditional new trial. Cf. Weisgram, 120 S. Ct. at 1015 (if court of
appeals concludes that the loser on appeal has had full and fair oppor-
tunity to present the case, including arguments for a new trial, appel-
late court may appropriately instruct district court to enter judgment).

B.

Further, the district court based its grant of a conditional new trial
on its weighing of the evidence, concluding that the verdict was a
product of the jury's "passion, whim, and emotion." The court viewed
Ms. Conner's testimony about the frequency of Mr. Schaefer's com-
ments and about the meeting with Mr. Giudice as not credible, incor-
rectly determined that irrelevant and prejudicial evidence affected the
jury's verdict, see supra § III.C., and found that the damages award
was too large. See J.A. 1100-07.

1.

Our review of the record convinces us that the extensive corrobo-
rating evidence, and the reasonable inferences to be drawn from it,
support Ms. Conner's testimony on the two minor points that the dis-
trict court apparently disbelieved. See Abasiekong v. City of Shelby,
744 F.2d 1055, 1059 (4th Cir. 1984) (trial judge should not substitute
his own judgment of facts and witness credibility, particularly where
the subject matter of the trial is easily comprehended by a lay jury).20
_________________________________________________________________
20 We are also unpersuaded by the district court's reasons for discount-
ing two points in Ms. Conner's testimony. First, as to Ms. Conner's trial
testimony on the frequency that Schaefer remarked,"Didn't you get any
last night?" or "Are you on the rag?," she testified that Schaefer made
these remarks approximately ten to twenty times per month. This testi-
mony is not necessarily inconsistent with her deposition testimony,
which SBI was permitted to fully utilize for impeachment purposes.

Second, the district court apparently disbelieved Ms. Conner's testi-
mony about her meeting with Giudice. Giudice and Keller testified that
sexual harassment was not mentioned in the meeting. The district court

                    32
In any event, minor inconsistencies cannot justify such an intrusion
into the jury's purview. This jury verdict was simply not against the
clear weight of the evidence; a jury could reasonably find, under the
totality of circumstances, that Ms. Conner was subjected to an abusive
work environment based on gender. See Abasiekong , 744 F.2d at
1059; cf. Boczar v. Manatee Hosp. & Health Sys., Inc., 993 F.2d
1514, 1519 (11th Cir. 1993) (reversing conditional new trial grant and
remanding for reinstatement of the verdict in light of simple issue
presented that was sharply disputed, and evidence permitted reason-
able jury inference supporting plaintiff's claim).

2.

As we have already determined, the district court's view that the
jury heard irrelevant or unfairly prejudicial evidence is incorrect
under Harris. See supra § III.C. Accordingly, the court abused its dis-
cretion in ruling that the evidence was irrelevant and unfairly prejudi-
cial.21 See, e.g., Lloyd v. Georgia Gulf Corp., 961 F.2d 1190,1197
_________________________________________________________________
found Giudice and Keller more credible because they"testified in con-
formity with a contemporaneously drafted memorandum." The court also
viewed as "almost impossible to believe" Ms. Conner's testimony about
the meeting, based on Ms. Haskins' "very credible" testimony that four
days later, Giudice initiated a meeting with her to ascertain that she did
not feel sexually harassed. The district court did not view as probative
that Ms. Haskins saw Ms. Conner leave her meeting with Giudice in
tears. However, the jury evidently accepted another reasonable interpre-
tation: (1) the memorandum -- allegedly contemporaneous, but which
was not shown to Ms. Conner until after litigation began -- was con-
structed in anticipation of possible litigation; (2) Giudice's unusual meet-
ing with Ms. Haskins (Ms. Conner's co-worker) four days after his
meeting with Ms. Conner, appears to have been in reaction to Ms. Con-
ner's discrimination claim to him; and (3) Ms. Conner left her meeting
with Giudice in tears because he threatened her with termination if she
mentioned sexual discrimination again. Intrusion into the jury's province
-- the determination of credibility -- is simply not warranted on this evi-
dence. Cf. Reeves, slip op. at 18 (reinstating jury verdict of workplace
discrimination that was sufficiently supported by the evidence, rather
than reconsidering new trial motion after reversing grant of summary
judgment).
21 That the jury carefully considered the evidence before it, and based
its award thereon, is further indicated by the jury's award of less dam-

                    33
(5th Cir. 1992) (district court abused its discretion by granting condi-
tional new trial based on prejudice from evidence that was relevant,
admitted, and only briefly referenced by counsel); Douglass v. Eaton
Corp., 956 F.2d 1339, 1344 (6th Cir. 1992) (district court abused its
discretion by concluding evidence of workplace disparities was irrele-
vant, based on the court's interpretation of the employer's differential
treatment of employees), abrogated on other grounds by Weisgram,
120 S. Ct. at 1019.

3.

Whether the jury's award was excessive is a question of law, which
we review de novo. See Gasperini v. Center for Humanities, Inc., 518
U.S. 415, 435-36 & n.18 (1996). We find that a compensatory dam-
ages award of $20,000 is entirely reasonable -- and not excessive --
for discrimination that the jury reasonably could find that Ms. Conner
experienced. Cf. Kimzey, 107 F.3d at 570 ($35,000 compensatory
damages for sexual harassment); Hearn v. General Elec. Co., 927 F.
Supp. 1486, 1500-01 (M.D. Ala. 1996) ($50,000 and $20,000 in com-
pensatory damages for plaintiffs' mental anguish from suffering gen-
der discrimination); Reinhold v. Commonwealth of Va., No. 96CV82,
1996 WL 1061854, at *1 (E.D. Va. Oct. 31, 1996) (jury verdict sum-
mary) ($85,000 compensatory damages for sexual harassment),
vacated and remanded in light of new Supreme Court decisions, 151
F.3d 172 (4th Cir. 1998).

4.

A punitive damages award is appropriate where the employer "en-
gaged in a discriminatory practice or discriminatory practices with
malice or with reckless indifference to the [plaintiff's] federally pro-
tected rights." 42 U.S.C. § 1981a(b)(1). The standard required to qual-
_________________________________________________________________
ages than requested on Ms. Conner's Equal Pay Act claim. The jury's
award corresponded to her claimed lost wages limited to the statutory
period for allowable recovery under Title VII. Although the Equal Pay
Act actually permits a longer recovery period than does Title VII, the
jury's damages award demonstrates its thoughtful and rational delibera-
tion of the matters with which it was charged.

                    34
ify for a punitive damages award, the "reprehensible character of the
conduct[,] is not generally considered apart from the requisite state of
mind," and employers need not "engage in conduct with some inde-
pendent, `egregious' quality before being subject to a punitive
award." Kolstad v. American Dental Assoc., 119 S. Ct. 2118, 2124,
2126 (1999).22 Under this Kolstad standard, the evidence presented
here was sufficient to support the jury's award of punitive damages.
However, the amount of the award was by law excessive and we must
remand for factual development. See 42 U.S.C. § 1981a(c) (Title VII
plaintiff's total compensatory and punitive damages award may not
exceed $300,000).23

V.

For the foregoing reasons, we reverse the district court's award of
judgment as a matter of law to SBI, and we also reverse its award to
SBI of a conditional new trial. We remand this case to the district
court for the jury's verdict to be reinstated, and for such further pro-
ceedings as may be warranted.

REVERSED AND REMANDED
_________________________________________________________________
22 The district court's opinion relied on a standard that was subse-
quently vacated by the Supreme Court's Kolstad decision.
23 The parties disagree as to the applicable damages maximum under 42
U.S.C. § 1981a. The issue relating to determination of this damages max-
imum has not yet been addressed by the district court.

                     35